Title: From George Washington to John Hancock, 2 December 1776
From: Washington, George
To: Hancock, John



Sir
Princeton [N.J.] Decr 2d 1776

I arrived here this morning with our Troops between Eight and Nine oClock, when I received the Honor of your Letter of the 1st with its Inclosure. When the Enemy first landed on this side the North River, I apprehended that they meant to make a push this way, and knowing that the force which I had, was not sufficient to oppose ’em, I wrote to Genl Lee to cross with the Several Continental Regiments in his Division, and hoped he would have arrived before now; by some means or other he has been delayed; I suppose he has passed the River, as his Letter of the 26th Ulto mentioned that he had marched a Brigade the day before & should follow the next himself. The remainder of the Troops, I conceved necessary to guard the several passes through the Highlands, nor do I think they can be called from thence. their number is very small, being reduced to very few by the departure of the Troops who stood engaged till the 30th Ulto.
I understand there are now at Bristol several Prisoners—As their exchange at this time cannot be effected with Propriety, I think it will be necessary under the present situation of Affairs, to have ’em removed immediately to some more interior Place upon their Paroles. If they remain, they may be of infinite disadvantage. I have the Honor to be with great esteem Sir yr Most Obt Servt

Go: Washington

